Citation Nr: 1400828	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as a nervous disorder or psychophysiologic gastrointestinal (GI) reaction. 

5.  Entitlement to service connection for hiatal hernia, claimed as a stomach condition.  

6.  Entitlement to service connection for esophagitis, to include as due to hiatal hernia.  
7.  Entitlement to service connection for cervical spine disability.  

8.  Entitlement to service connection for bilateral knee disability.  

9.  Entitlement to service connection for osteoarthritis, bilateral feet, to include as due to pes planus.  

10.  Entitlement to a compensable disability rating prior to January 11, 2013, for bilateral pes planus.  

11.  Entitlement to a higher initial rating than 10 percent for tinnitus.  

12.  Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  The Board recognizes that the Veteran's military service included combat service in Vietnam and that he was awarded the Combat Infantry Badge, the Vietnam Service Medal, the Vietnam Campaign Medal with 60 device, and the National Defense Service Medal, among others. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

The Board remanded the claim in March 2012 for additional development.  The issues involving increased initial ratings for pes planus, tinnitus, and hearing loss stem from November 2012 and January 2013 rating decisions.  

As noted in the March 2012 Board remand, the Veteran's December 1966 Report of Medical History (created prior to entrance into service) was recently translated from Spanish into English.  The English translation erroneously dated the examination as taken place in December 1968.  The original document (in Spanish) reported the examination to have taken place in December 1966.  Therefore, the Board will refer to this report as the December 1966 Report of Medical History. 

The issues of entitlement to service connection for a skin disability, hypertension, an acquired psychiatric disability, claimed as a nervous disorder or psychophysiologic GI reaction, hiatal hernia, claimed as a stomach disorder, esophagitis, secondary to hiatal hernia, cervical disability, bilateral knee disability, and osteoarthritis, bilateral feet, as well as entitlement to increased initial ratings for pes planus, tinnitus, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current lumbar spine disability was incurred during or as a result of active duty service.  


CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting service connection for lumbar spine disability, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred a lumbar spine disability during service as a result of multiple parachute jumps with heavy equipment on his back.  The evidence demonstrates current diagnoses of lumbar spine spondylosis and degenerative disc disease.  

The Veteran stated in the December 1966 Report of Medical History that he had pain in his back when doing exercises and had had difficulty keeping a job due to his back pain.  However, the examination conducted at that time revealed no spine abnormalities.  The Board notes that other than this complaint regarding his back, there is no evidence he received treatment for any back pain in service.  In an August 1969 Report of Medical History, the Veteran reported no "back trouble of any kind."

As an initial matter, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit clarified the regulations by stating that 38 U.S.C.A. § 1111 requires clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.

In this case, the Veteran's was accepted and enrolled for service and the induction examination did not reveal any low back disability or symptoms.  The presumption of soundness, therefore, applies.  His report at the time of his pre-induction examination provides evidence of pre-existing symptoms, but there is no other evidence of a pre-existing disability.  Hence, the evidence is not clear and unmistakable that a back disability pre-existed service.  

In March 2012, a VA examiner reviewed provided a negative opinion regarding a nexus between the lumbar spine disabilities and service.  However, as a rationale, the examiner simply put "no data available about those conditions in STRs."  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  As the March 2012 VA examination is inadequate, the Board finds that the negative opinion has no probative value.  

In January 2013, a new VA examiner provided a new examination and a positive etiology opinion.  The examiner stated that based on the back examination and the service treatment records, the lumbar spine disability at least as likely as not was aggravated by active military service.  The examiner noted the complaints of back pain during the pre-induction examination as well as his military duties involving jumping from helicopters as a rationale for the positive opinion.  

Throughout the statements to VA and to VA examiners, the Veteran has reported that his current lumbar spine symptoms began during service.  He is competent to report lumbar spine symptoms such as pain and when such symptoms began.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, although the January 2013 VA examiner's opinion was phrased in terms of a pre-existing disability and aggravation thereof, and the Board has found that his specific lumbar spine disability did not pre-exist service, the examiner's opinion still has probative value when considered in the context of the claim for service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein)(citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners and medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that both VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)).  

The examiner essentially found a link between the Veteran's lumbar spine disabilities and his military service when he concluded that the lumbar spine disability was aggravated by service.  This provides further evidence in favor of a finding of service connection.  

At the very least, the Board finds that the evidence is in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his contentions, supplemented by the January 2013 examiner's opinion, are sufficient to establish the in-service incurrence of the current lumbar spine.  Therefore, service connection is warranted.  


ORDER

Service connection for lumbar spine disability is granted.  


REMAND

In a December 2012 statement, the Veteran reported that he was awarded Social Security Administration (SSA) disability benefits in 2006 for many of the disabilities or symptoms for which he seeks service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

The Veteran also reported in the December 2012 statement that he continued to receive treatment at the San Juan VA Medical Center (VAMC).  The last VA treatment of record is dated in July 2011.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Finally, the March 2012 and January 2013 VA examination reports obtained related to the claimed skin disability, acquired psychiatric disability, cervical spine, bilateral knees, and osteoarthritis of the feet are inadequate.  Regarding the skin examination, the examiner was requested to comment on the Veteran's reports of boils during service in providing the etiology opinion but did not.  Regarding the acquired psychiatric disability, although the examiner noted multiple different diagnoses since discharge, an etiology opinion was not provided.  The examiner did not consider the Veteran's reports regarding the cervical spine and bilateral knee history and chronicity of symptomatology in the opinions as requested in the Board's remand.  Finally, regarding osteoarthritis of the feet, the examiner checked the box indicating a positive etiology opinion but then gave a rationale implying a negative opinion.   

As the opinions provided by either the March 2012 or January 2013 examiners for each of these disabilities are adequate, new VA examinations with new examiners are required.  

Finally, the Board notes that the Veteran filed a June 2013 notice of disagreement with a November 2012 and January 2013 rating decision concerning the initial ratings assigned for pes planus (which he limited to prior to January 11, 2013), tinnitus, and bilateral hearing loss.  However, a statement of the case has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should contact SSA and request a copy of the Administration Decision awarding disability compensation benefits and all records associated with the grant of disability benefits to the Veteran.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Obtain all outstanding VA medical records, including those created beginning July 2011, and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current skin disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current skin disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability, to include tinea versicolor or sebaceous cysts, had onset in service or is otherwise related to a disease or injury in service, including the presumed herbicide exposure.  Additionally, the examiner should consider and address the Veteran's service and post-service treatment records, namely the Veteran's August 1969 Report of Medical History reporting boils. The examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, provide the Veteran with a VA mental health examination with a qualified psychologist or psychiatrist to determine whether any current psychiatric disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include anxiety disorder, depression, posttraumatic stress disorder (PTSD), and psychophysiologic GI reaction, had onset in service or is otherwise related to a disease or injury in service.  Additionally, the examiner should consider and address the Veteran's service and post-service treatment records and the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.
If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current cervical spine and bilateral knee disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include cervical spine spondylosis and degenerative disc disease, had onset in service or is otherwise related to a disease or injury in service, to include the helicopter jumps.  Additionally, the examiner should consider and address the Veteran's service and post-service treatment records and the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether current osteoarthritis, bilateral foot, disability is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability other than pes planus, to include osteoarthritis, had onset in service or is otherwise related to a disease or injury in service, including the helicopter jumps during service.  

Then, to the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's currently diagnosed bilateral foot disability, to include osteoarthritis, was either (a) proximately caused by or (b) proximately aggravated by his service-connected bilateral pes planus disability.  If the examiner states that the claimed foot disability is aggravated by the pes planus disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by pes planus beyond the natural progress of the foot disability prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

7.  Once all outstanding records have been obtained and associated with the claims file and all necessary development has been completed, issue an SOC on the increased initial rating issues involving pes planus, tinnitus, and bilateral hearing loss, decided in the November 2012 and January 2013 rating decisions.  The issues should be certified to the Board only if a timely substantive appeal is received.  

8.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

9.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


